Citation Nr: 1739952	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-27 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1993.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of the appeal, the Veteran changed representatives from American Legion to Virginia Department of Veterans Services.  See September 2013 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative and November 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

A motion to advance on docket has been raised by the Veteran due to the Veteran's financial hardship.  See October 2016 Request.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim on appeal.

Where the percentage requirements for a schedular TDIU are not met, a TDIU may nevertheless be assigned on an extraschedular basis when a Veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning an extraschedular TDIU in the first instance. 38 C.F.R. 4.16 (b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, viewing the evidence as a whole and in the light most beneficial to the Veteran, and considering the combination of functional limitations caused by the Veteran's service-connected disabilities, it appears that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such disabilities.  

In a November 2016 statement, the Veteran reported that his service-connected disabilities preclude him from obtaining and maintaining employment.  Specifically, the Veteran reported that the complete blindness in his right eye (which affects identification of surroundings) and decreased vision in his left eye from his service-connected glaucoma, as well as his service-connected stroke residuals, including decrease in the strength of his mind and body, fatigue, and shortness of breath, prevent him from working.  The Veteran last worked as an instructor training students in firefighting on ships.  See November 2011 Notice of Disagreement.  A June 2011 statement from the Veteran's former employer indicates that hypertension and right eye blindness were factors involved in the termination of employment.  With regard to the Veteran's service-connected glaucoma, a June 2011 Social Security Administration Residual Functional Capacity Assessment opined that the Veteran did not retain the visual fields necessary to avoid hazards in the workplace.  A July 2011 VA contract examiner opined that the Veteran's glaucoma causes problems with depth perception and other activities requiring binocular vision.  An October 2013 VA examiner opined that the Veteran's glaucoma would have a functional impact on work in that he was blind in his right eye.  As to the Veteran's service-connected hypertension, an August 2011 VA contract examiner noted the Veteran's symptoms of fatigue and shortness of breath, and opined that the Veteran would not be able to perform physical activities of employment but would be able to do "some" sedentary activities if not stressful.  While a January 2015 VA examiner opined that the Veteran's hypertension would not have an impact on his ability to work, the January 2015 VA examiner did not address the August 2011 VA contract examiner's findings limiting the Veteran's employment.  The Veteran has reported that the symptoms underlying the August 2011 VA contract examiner's opinion, of fatigue and shortness of breath, have continued to the present, along with a general decrease in the strength of his mind and body. 

Because it appears that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, on remand the Veteran's claim must be referred to VA's Director, Compensation Service, for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

